DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1 and 2, Figures 1-3, claims 1, 2, 4-6, 9 and 15 in paper filed on 9/13/22 without traverse is acknowledged.  
However, claim 15 does not belong to Species 1, because “at least two said coils” with depends from other Species.  Therefore, in the instant application, claims 1, 2, 4-6, 9 have been examined and claim 15 has been further withdrawn from consideration.
In view of the foregoing, all non-elected claims must be canceled or withdrawn in response to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 8 and last line, change “no said coil” to –when said coil is not powered--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 20, the phrase “wherein circulates said sliding block” is not clear.  How to circulate the sliding block?
Regarding claim 6 appears to have some grammar issues.
What does it mean “first ferromagnetic restoration element is of revolution”…“without contact said rear arbor”?
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings and claims to fix these issues.
Use consistent phraseology to describe a component, part or element in the specification/drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102b as being anticipated by Van Namen (US 6,639,496).
Regarding claim 1, Van discloses an actuator comprising:
at least one structure (18) containing at least one coil (12) arranged to exert, in a powered position, 
an axial thrust force on a sliding block (14B), included in said microactuator (10), in an axial direction (10A) in a first direction, up to a front end-of-travel position, corresponding to an abutment bearing between a first bearing surface (18B) of said structure (18) and a first abutment surface (14D) of said sliding block (14B), and 
wherein in the front end-of- travel position, a front arbor (see the drawing below), included in said sliding block (14B), is protruding from a front face (see the drawing below) of said structure (18), and, 
when said coil (12) is powered said sliding block (14B) is moveable in said axial direction (10A) in a second direction opposite to the first direction, and is brought back by purely magnetic means to a rear end-of-travel position corresponding to an abutment bearing between a second bearing surface (see the drawing below) of said structure (18) and a second abutment surface (see the drawing below) of said sliding block (14B), 
wherein said sliding block (14B) includes at least one permanent magnet (14A and N , S, Figures 2A-2D) joined with a rear arbor (14C) aligned with said front arbor (see the drawing below), or consisting of at least one portion of said rear arbor (14C), 
said at least one permanent magnet (14A and N, S, Figures 2A-2D) generating a magnetic field of revolution around said axial direction (14A), which rear arbor (14C) is ferromagnetic (see para. 4) or magnetised and is arranged to guide the field lines of said magnetic field of revolution substantially in said axial direction (10A) through said at least one coil (12) wherein circulates said sliding block (14B), up to a rear end (see the drawing below) of said rear arbor (14C) that tends to cooperate by magnetic attraction with at least one first ferromagnetic restoration element (14), located in the vicinity of a rear face (see the drawing below) of said structure (18), opposite said front face (see the drawing below), in order to bring said sliding block (14B) back into its said rear end-of-travel position when no said coil (12) is powered.
[AltContent: textbox (Rear end)][AltContent: arrow][AltContent: textbox (Rear arbor)][AltContent: textbox (Rear face)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd bearing surface)][AltContent: textbox (2nd abutment surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front arbor)][AltContent: textbox (Front face)][AltContent: arrow]			
    PNG
    media_image1.png
    176
    325
    media_image1.png
    Greyscale

		
Regarding claim 2, which depend from claim 1 Van discloses:
said at least one permanent magnet (14A) is inserted between said front arbor (see the drawing above) and a rear arbor (see the drawing above) aligned with said front arbor (see the drawing above).

    PNG
    media_image2.png
    216
    494
    media_image2.png
    Greyscale

Regarding claim 4, which depend from claim 1 Van discloses:
said at least one permanent magnet (14A) includes said first abutment surface (see the drawing below) of said sliding block (14B) and/or said second abutment surface (see the drawing below) of said sliding block (14B).
[AltContent: textbox (2nd abutment surface)]
[AltContent: arrow][AltContent: textbox (1st abutment surface)][AltContent: arrow]
    PNG
    media_image3.png
    173
    494
    media_image3.png
    Greyscale

Regarding claim 5, which depend from claim 1 Van discloses:
said at least one permanent magnet (14A) is protruding radially in relation to said front arbor (see the drawing above) and/or to said rear arbor (see the drawing above), and forms a flange supporting said first abutment surface (14D) and/or said second abutment surface (see the drawing above) of said sliding block (14B).
Regarding claim 9, which depend from claim 1 Van discloses:
said structure (18) includes at least one said coil (12) connected to a two-way power supply (see paras. 5 and 6).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 5, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837